           Case 1:20-cv-00952-BAM Document 7 Filed 07/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MARQUISE DRUMWRIGHT,                               Case No. 1:20-cv-00952-BAM (PC)
12                        Plaintiff,                     ORDER ADMINISTRATIVELY CLOSING
                                                         INSTANT CASE AS OPENED IN ERROR
13             v.
14    HUCKLEBERRY, et al.,
15                        Defendants.
16

17            Plaintiff Marquise Drumwright (“Plaintiff”) is a state prisoner proceeding pro se in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This action was filed on July 9, 2020. (ECF No.

19   1.)

20            On July 7, 2020, two days before this action was opened, an identical complaint was filed

21   in Drumwright v. Huckleberry, Case No. 1:20-cv-00939-EPG. Therefore, it appears that the

22   instant action, Case No. 1:20-cv-00952-BAM, is duplicative of the first action, and was opened in

23   error. As a result, the Court directs the Clerk of the Court to correct this administrative error by

24   closing the incorrectly-opened new case.

25            Plaintiff is informed that he should continue to respond to orders issued in Case No. 1:20-

26   cv-00939-EPG regarding the claims raised in his complaint. That case remains open at this

27   time and is not affected by this order. In addition, Plaintiff will not be charged the filing fee

28   for this incorrectly-opened case.
                                                        1
       Case 1:20-cv-00952-BAM Document 7 Filed 07/14/20 Page 2 of 2

 1        Accordingly, IT IS HEREBY ORDERED that:

 2     1. The Clerk of the Court shall ADMINISTRATIVELY CLOSE Case No. 1:20-cv-00952-

 3        BAM;

 4     2. All pending motions in this matter, if any, are terminated.

 5
     IT IS SO ORDERED.
 6

 7     Dated:    July 14, 2020                              /s/ Barbara   A. McAuliffe   _
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
